Citation Nr: 1413153	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-29 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran testified before the Board in February 2011.  A transcript of the hearing is associated with the virtual file. 

The Board remanded the claim for additional development and adjudication in May 2011 and May 2013.  The matter has been returned to the Board and is now ready for appellate disposition.  


FINDINGS OF FACT

Affording the Veteran all reasonable doubt, tinnitus was incurred as a result of noise exposure during the Veteran's active military service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus which he contends is the result of his active military service.  Specifically, he claims that the condition is due to noise exposure while performing duties as a communications operator and technician with one tour of duty as a drill sergeant.  His DD-214 confirms he was a telecommunications operations chief and multichannel transition system operator.  This record also confirms that he attended an eight week school for drill sergeant.  He asserts that he was exposed to high levels of noise from the employment of small arms, grenades, and power generators.  The Veteran's service treatment records reveal that he was routinely exposed to hazardous noise.  Multiple audiograms show the Veteran had steady, impulse noise exposure.  Hence, noise exposure during service is conceded and consistent with the circumstances of his service.

Post-service, the Veteran has denied occupational and recreational noise exposure.  The Board has no reason to doubt the Veteran's veracity.  The Veteran has been diagnosed with constant, bilateral tinnitus, which the July 2013 VA examiner noted had been present since service.  

During his February 2011 Board hearing, the Veteran testified that he experienced tinnitus when in a room with no ambient noise and not in crowded spaces.  He also testified that he needed to keep his television on at night in order to fall asleep.  The Veteran is competent to report that he was exposed to noise during service and that his problems with tinnitus have existed from service to the present.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).    The Board finds the Veteran's continuity of symptomatology with respect to his tinnitus following service to be credible, despite denying tinnitus during VA examination in July 2008, which the Board deems to be an isolated occasion and not representative of the disability picture as a whole.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The VA examiner initially indicated in the July 2013 report that she could not render an opinion regarding the etiology without resorting to speculation.  The Board is aware the July 2013 VA examiner opined in a September 2013 addendum that tinnitus was less likely than not caused by noise exposure in service; however, the Board finds the reasoning flawed.  The examiner concluded that tinnitus was not caused by noise exposure because there was no significant threshold shift or hearing loss during service.  However, in a claim for hearing loss, the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2013), is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  The United States Court of Appeals (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley  v. Brown, 5 Vet. App. 155, 159   (1993).   The Board would apply the same logic to the claim for tinnitus.  Moreover, the VA examiner did not address the likelihood that in-service noise exposure caused the current disability on its own without regard to hearing loss, which the Veteran is not claiming, given the nature of his service (steady impulse noise while performing duties as a telecommunications operator) and as the Veteran has had no other noise exposure, occupational or recreational. 

There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim.  However, this claim has been pending for nearly six years.  The Board finds that under the circumstances of this case, evidence of noise exposure in service, and the written contentions and testimony of the Veteran, are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current tinnitus and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); See Barr v. Nicholson, 21 Vet. App. 303, 307  -09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Therefore, the Veteran has established a link between his tinnitus and military service. 

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for tinnitus.  The appeal is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted. 


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


